DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on March 19, 2021 is acknowledged. Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2005/0280016) in view of Lin et al (US 2012/0248482).
Regarding claims 1 and 3-4, Mok teaches an encapsulation film for encapsulating an electronic device ([0013]) comprising an encapsulating layer comprising an encapsulating resin ([0020], Figure 2, 108), having a tensile modulus of less than 100 MPa ([0018]).  Because the temperature is not explicitly stated, the tensile modulus is understood to be taken at room temperature.  The encapsulating film has a lens structure ([0020], Figure 2, 124), however fails to teach that the lens structure is a metal layer.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the silicon oxide of Lin in the lens material of Mok.  One would have been motivated to do so because it would provide an encapsulation layer which provides reliability and luminous efficacy of the LED (Lin, [0004]).
It is noted that the “organic” limitation in organic electronic device is an intended use limitation and does not carry much patentable weight.  
Regarding claim 7, Mok teaches that the encapsulating layer is formed in a single layer (Figure 2).
Regarding claim 9, Mok teaches that the encapsulating resin is a silicon based resin ([0018]).
Claims 1-2, 5, 7-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO 2013/100502, please refer to EP 2 799 509 for English language equivalent and mapping) in view of Hayashishita et al (US 2012/0273975).
Regarding claims 1, 7-8 and 10-13, Park teaches a film which comprises a metal layer (Figure 1, [0065]) and an encapsulating layer (Figure 1, [0065]).  The limitation “for encapsulating an organic electronic device” is intended use and does not carry much patentable weight.  The encapsulating layer is a curable resin ([0039]) which is silane modified epoxy resin ([0038]).  The encapsulating layer is at least two layers (Figure 1, 20, 30).
However, Park fails to teach that the encapsulating layer has the recited tensile modulus.
Hayashishita teaches an electronic device which has protective layers (Figure 1) where the resin layer has a tensile modulus which ranges from 0.005 MPa to 1 MPa ([0017]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the resin layer of Park have the tensile modulus of Hayashishita.  One would have been motivated 
Regarding claim 2, Park teaches that the metal layer is copper ([0065]) which has a thermal conductivity of higher than 50 W/mK.  
Regarding claim 5, Park teaches that the metal layer further comprises a base substrate (Figure 1, 30).
Regarding claim 14, Park teaches that the encapsulating layer can incorporate alumina ([0043]) which is a moisture adsorbent.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,403,850. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an encapsulation layer for encapsulating an organic electronic device comprising a metal layer and an encapsulating layer comprising an encapsulating resin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764